Citation Nr: 1547180	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  08-00 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for Department of Veterans Affairs (VA) death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to June 1970.  The Veteran died in May 2004.  The appellant seeks recognition as his surviving spouse for the purpose of obtaining VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2010, the appellant presented testimony before the undersigned Veterans Law Judge in a Travel Board hearing at the RO.  A copy of the transcript has been associated with the record.

In a January 2011 decision, the Board denied the appellant's claim seeking recognition as the Veteran's surviving spouse for the purpose of obtaining VA death benefits.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the Veteran's representative and the Secretary of Veterans Affairs filed with the Court a Joint Motion for Remand (JMR).  On February 8, 2012, the Court issued an Order which granted the Joint Motion for Remand (JMR) and remanded the case to the Board, directing the Board to comply with its directives therein.

In August 2012, the Board remanded this case for action consistent with JMR directives, which included notice of the evidence or information needed to establish her claim pertaining to recognition as the surviving spouse of the Veteran for VA purposes.  In August 2013, the Board again remanded this case as the correct notice letter had not been issued to the appellant.  Following the requested action, the claim has been returned to the Board for adjudication.

The Board notes that the claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  The appellant believed she had a valid common law marriage to the Veteran for many years prior to the Veteran's death, and she obtained a ceremonial marriage to the Veteran in May 2004.

2.  The Veteran died in May 2004.
 
3.  The appellant had a deemed valid marriage to the Veteran.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran are met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA met its duty to notify.  Pursuant to the JMR and the prior Board remands, in a July 2014 letter, the agency of original jurisdiction (AOJ) notified the appellant of the regulations governing how VA determines whether a claimant is a surviving spouse.  Thereafter, in March 2015, the AOJ readjudicated the claim, affording the appellant due process of law.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  Additionally, the Board observes that the appellant's statements, testimony, and submissions reflect actual knowledge of the requirements for establishing a "deemed marriage" for VA purposes.  In this regard, the Board observes that she submitted the following:  A copy of a 38 C.F.R. § 3.52 (Marriage deemed valid) in support of her claim.  See Web/HTML Documents (July 3, 2012 receipt date); handwritten correspondence to VA indicating that "I had no knowledge of an impediment to my common-law marriage on Feb. 14, 2003 to [redacted name of Veteran].  See Correspondence (June 22, 2012 receipt date).

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  All relevant records have been obtained and associated with the record in regard to the appellant's claim for recognition as the Veteran's surviving spouse for DIC, death benefits or accrued benefits purposes, and the duty to assist requirements have been satisfied.  VA further provided the Veteran a hearing before the Board.  There is no identified relevant evidence that has not been obtained.  Under the circumstances, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The record shows that the VLJ conducting the hearing on appeal complied with the provisions of 38 C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ identified the issue on appeal and accepted testimony on the appellant's belief that she was the common law wife of the deceased Veteran.

Lastly, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The AOJ provided the appellant with VCAA notice on the matter of how VA determines whether a claimant is a surviving spouse.

Accordingly, the Board will address the merits of the claim.

II.  Recognition as a Surviving Spouse

The appellant seeks recognition as the surviving spouse of the deceased Veteran for the purpose of obtaining VA death benefits.  She argues that she was the common law wife of the Veteran and, to the extent that the jurisdictions in which they resided do not recognize common law marriage, she met the criteria for a deemed valid marriage for VA purposes under 38 C.F.R. §  3.52 and § 3.205(c).

One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v Derwinski, 2 Vet App 21 23 (1991).  The appellant has not averred that her ceremonial marriage to the Veteran in May 2004 met VA's criteria for recognition as a surviving spouse for purposes of establishing entitlement to death pension benefits.  In this regard, she has not disputed that she and the Veteran had not been married for a year prior to his death or had children born of their marriage.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Governing law provides that benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2014).  A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2014).

The surviving spouse of a qualified veteran is eligible to receive death benefits (i.e., DIC, compensation, accrued benefits, or pension) if the surviving spouse was married to the veteran for one year or more.  38 C.F.R. § 3.54(a).  To qualify as a surviving spouse, the person's marriage to the veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  38 C.F.R. § 3.50(b).  Under 38 C.F.R. § 3.1(j), a marriage is defined as "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1(j); see 38 U.S.C.A. § 103(c).

In VAOPGCPREC 58-91, the General Counsel of VA held that lack of residence in a jurisdiction recognizing common law marriage is not a bar to establishing a common law marriage for a surviving spouse claimant.  The rationale is that the common law marriage could be "deemed valid" under 38 C.F.R. § 3.52 on the theory that the surviving spouse could have entered into the purported common law marriage without knowledge of the fact that there was an impediment to the marriage.

Under 38 C.F.R. § 3.52, where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)), and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  See also 38 U.S.C.A. § 103(a).  A marriage will be deemed valid if the appellant's signed statement that he or she had no knowledge of an impediment to marriage to the Veteran is accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).

The requirement of a formal marriage ceremony by a jurisdiction that does not recognize common law marriage, such as Florida and California, constitutes a "legal impediment" to that marriage under 38 C.F.R. § 3.52.  See Lamour v. Peake, 544 F.3d 1317, 1322 (Fed.Cir. 2008) (citing VA Gen. Coun. Prec. 58-91 (June 17, 1991)).  "The determination of a claimant's knowledge of a legal impediment is viewed in terms of 'what the appellant's state of mind was at the time that the invalid marriage was contracted.'"  Id. at 1323 (quoting Dedicatoria v. Brown, 8 Vet.App. 441, 444 (1995)).  As applied to the appellant in this case, if she intended to enter into a common law marriage with the Veteran without, at that time, knowledge of the fact that Florida and California law does not recognize common law marriage, the marriage could be "deemed valid" for VA purposes.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

In regard to continuous cohabitation, the provisions of 38 C.F.R. § 3.53 indicate that there must be continuous cohabitation from the date of marriage to the date of death of the veteran except where the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur will not break the continuity of the cohabitation.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, businesses, or any other reason which did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.

When a surviving spouse submits proof of marriage and meets the requirements for a deemed valid marriage, VA will accept the surviving spouse's statement that she had no knowledge of an impediment to marriage, absent information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).

Florida law specifically states that no common law marriage entered into after January 1, 1968 shall be valid, with certain exceptions that do not apply in this case. See West's Florida Statutes Annotated, Title XLII, Domestic Relations, Chapter 741, § 741.211.  Likewise, common-law marriage is not recognized in the state of California.  Tatum v. Tatum, 241 F.2d 401, 407 (9th Cir. 1957).

Factual Background

The file contains documentation of the marriage between the Veteran and MCB in August 1971 and a divorce decree of that marriage in August 1976.  There is also a November 2001 divorce decree for the appellant and JAB who were married in September 1970.  The appellant contends that she and JAB separated in 1976 and she did not know of his whereabouts until 2001 when she was able to obtain a divorce decree.

A marriage certificate shows that the appellant and Veteran married on May [redacted], 2004, in the State of Florida.  A death certificate shows that the Veteran died on May [redacted], 2004.  The appellant claimed that she and the Veteran lived together for 25 years in California and Florida.

The appellant's reported that "We have lived together for 25 years and I have numerous documents to prove this.  We have lived together as husband and wife for 25 years.  I disagree with VA denying me DIC."  See VA Form 21-4138 (March 8, 2005).

In October 2009, the appellant submitted additional evidence documenting her relationship with the Veteran that included 17 statements from individuals, along with numerous assertions that the appellant and Veteran had represented themselves publicly as man and wife.

In October 2010, the appellant testified that she had lived together with Veteran as husband and wife since "1980" in Florida and California.  Transcript at 5.  She also stated that she believed the State of California recognized common-law marriage.  Id.  The appellant noted that the Veteran raised her children with her.  Transcript at 8.  She indicated that her children did not use the Veteran's last name.  Transcript at 12.  The appellant acknowledged that she was legally married to another man from 1970 to 2001.  Transcript at 13.  She stated that one reason she did not legally marry the Veteran sooner was because, in 2000, he had been diagnosed with throat cancer.  Id.  The appellant reported that she "separated" from her first husband in 1976 and had lived with the Veteran since 1980.  Transcript at 14.  She indicated that she did not finalize the divorce until 2001 because she did not know JAB's location.  Transcript at 15.  Notwithstanding, she reported "I was really married to [redacted Veteran name] all that time.  We, you know, were like husband and wife."  Id.

The appellant asked that VA associate the following items with her file.  First, she submitted a signed handwritten note from the deceased Veteran that states "I am going to marry [redacted name of appellant] in Feb 2003" signed by the Veteran.  The note also reflects "In case I die before that she get [sic] everything I own."  There is a notary stamp that does not include the date of the notarization.  See Correspondence (June 22, 2012 receipt date) (duplicate submitted-March 15, 2013 receipt date).

Second, she submitted a copy of an application for SSA widow's insurance benefits dated in July 2010.  This reflects that the Veteran reported marriage to the Veteran on September 1, 1980; a common law marriage to the Veteran while living in Florida and California; and a marriage performed on February 14, 2003 where she said that "he [the Veteran] stated vows and we stated we considered ourselves married in the eyes of the Lord."  This document further reflects that the appellant reported she and the Veteran were common law spouses while in California and Florida.

Third, the appellant submitted a copy of 38 C.F.R. § 3.52 (Marriages deemed valid) and annotated this with an arrow that indicating the portion that states, "The claimant entered into the marriage without knowledge of the impediment."  She further included a copy of 38 C.F.R. §§ 3.53, 3.54, 3.206 and underscored that portion pertaining to "Marriages deemed valid."

Fourth, the appellant submitted a signed statement dated on June 22, 2012 that reflects as follows:  "I had no knowledge of an impediment to my common-law marriage on Feb. 14, 2003 to [redacted name of Veteran]."
Fifth, the appellant provided a copy of news articles that included a story on the arrest of a common law wife in Pasco County Florida and a second story on the increased number of people in common law marriages nationally based on a survey.

In addition to the submissions from the appellant, the Board's review of the record additionally discloses other references to the appellant's relationship status with the Veteran.

A Warranty Deed dated in October 2002 was executed in the Veteran's name for a land parcel.  However, a statement from the appellant reflects that the Veteran purchased a house in 2001 and that he later added her name to the deed "to ensure she had a place to live" as she said he knew he was dying.  See Statement (October 2, 2009).

The appellant's divorce decree dated in November 2001 reflects that there were no minor children of the marriage.  Various letters sent to the appellant are associated with the record and are addressed to the appellant without the Veteran's last name.  See June 1984 attorney letter, February 1991 Insurance letter.  An SSA "Daily Activities Questionnaire" dated in May 1992 reflects that the Veteran reported his lived in an apartment "With Friend."  The Veteran identified "the friend" as his girlfriend who looks after him.  An SSA application for supplemental security income reflects that the Veteran identified the appellant as his spouse.  AARP cards for both the appellant and Veteran reflect that each had cards, which show that they had been members since 2001 (expiring in January 2007).  VISA cards were with matching numbers for both the appellant and Veteran with expirations dates of December 2006.

The record includes lay evidence from individuals that indicate knowledge of the appellant's and Veteran's cohabitation and that they held themselves out as husband and wife.  Specifically, the appellant's mother stated that the appellant and Veteran had been together as husband and wife for at least 25 years.  Another individual reported in September 2004 that the appellant and Veteran rented an apartment from him and lived as husband and wife from 1994 through 1996 until which time they relocated.  Also, numerous other signed statements (form letter) dated in August 2004 corroborate the appellant's report that she and the Veteran cohabitated and that they had a husband and wife relationship.

The medical evidence of record also makes reference to the Veteran's marital or relationship status.  A February 1987 VA medical certificate reflects that the Veteran had no plans as to where he would live.  A March 1987 VA medical record shows that the Veteran living with his brother temporarily.  A September 1987 VA medical records reflects that the Veteran reported his marital status as single and that his next of kin was his mother.  A May 1991 VA examination report includes a family and personal history that makes no mention of a wife, but noted that he was unemployed and living in Oakland, California.  He was accompanied to this exam by his mother.  A September 1992 VA medical record reflects that the Veteran reported a common law wife of 13 years and noted that he had recently moved from California to Florida with his wife.  Report of VA examination dated in April 1994 described the Veteran as married and having a common law wife of 15 years, noting some marital problems a year earlier.  Reports of VA examination dated in March 2001 and April 2001 reflects that the Veteran referred to the appellant as his "girlfriend" of the past 21 years and his "significant other," respectively.  A May [redacted], 2004 VA treatment record includes a comment that the Veteran's "girlfriend called" and the appellant's name was noted.  Report of contact dated in April 2003 reflects that the Veteran referred to the appellant as his "companion of 21 years."  See VA Form 119 (April 2003).

The record shows that the appellant adopted the Veteran's last name after their official marriage ceremony shortly before his death but not prior thereto.

The Veteran reported to VA that his status was married on May [redacted], 2004.  See Declaration of Status of Dependents (received June 2, 2004).

Analysis

As an initial matter, a common marriage cannot be established under either Florida or California law.  As previously stated, a marriage is valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3 1(j).  Common law marriage is not recognized in Florida, where the appellant and the Veteran resided prior to his death.  FLA STAT § 741 211 (2014).  Also, a de facto marriage or common law marriage is also not recognized under California law.  CAL. FAM. CODE § 300.

On the question, of whether the appellant had a deemed valid marriage, the Board finds that the evidence is roughly in equipoise.

Weighing in favor of the appellant's claim is the appellant signed statement that she had no knowledge of an impediment to marriage to the Veteran along with significant evidence showing that the appellant and the Veteran cohabitated, shared finances (credit card), and referred to themselves as having a common law marriage in the many years prior to the Veteran's death.  Given the numerous references to the appellant as his common law wife during VA treatment while living in California and Florida, jurisdictions that do not recognize common law marriage, it is reasonable to believe that the Veteran was unaware of a legal impediment to his common law marriage, and by extension that the appellant was likewise unaware of a legal impediment to common law marriage.

Weighing against the appellant's claim is evidence showing that the Veteran had not continuously referred to the appellant as his common law wife.  While this speaks to the Veteran's frame of mind, it could by extension reflect on her belief as well that she was his girlfriend not wife.  Also weighing against the claim is the undisputed fact that the appellant was legally married to another individual until 2001 and obtained a ceremonial marriage to the Veteran under Florida law roughly a week before his death in 2004.  The Board believes that the appellant's knowledge of a legal marriage to another could not reasonable have led her to believe there was no legal impediment to her common law marriage to the Veteran.  Furthermore, the appellant's obtaining of a legal ceremonial marriage under the laws where she resided with the Veteran is incongruous with her stated belief that they had a valid common law marriage.

On balance, the evidence is roughly in equipoise on the matter of whether the appellant believed there was no legal impediment to her common law marriage from the date of her divorce from her first husband.  Even if the appellant believed that there was common law marriage in the jurisdiction in which she resided with the Veteran, in other words no legal impediment to her marriage, the Board is not persuaded that she believed she could be legally married two individuals and, as such, her first marriage was a legal impediment that was not removed until 2001 when a divorce decree was granted.

Therefore, although the common law marriage of the appellant to the Veteran was invalid by reason of a legal impediment, the marriage is nevertheless be "deemed valid" because the common law marriage occurred 1 year or more before the veteran died; the appellant is given the benefit of any doubt that she entered into the marriage without knowledge of the impediment; and the appellant cohabited with the Veteran continuously from the date of marriage to the date of his death.  38 C.F.R. § 3.52.  The Board accepts the date of the common law marriage as commencing from the date of the appellant's legal divorce from her first husband in 2001.  Also, the Board notes that there has been no claim filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  Again, the Board emphasizes that a marriage will be deemed valid if the appellant's signed statement that he or she had no knowledge of an impediment to marriage to the Veteran is accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).

Accordingly, the claim is granted.


ORDER

The claim for recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for VA death pension benefits is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


